DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 138-148, in the reply filed on 8/17/2022 is acknowledged.

Claims 149-160 have been withdrawn by applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Specification
The abstract of the disclosure is objected to because it recites “Described herein are diagnostic devices for contacting cell-free nucleic acids or circulating cells in vivo comprising a needle…”. It is unclear what exactly is “in vivo”. Is it the “contacting”, the “cell-free nucleic acids” or the “circulating cells”? Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Claim 141 is interpreted as encompassing “the at least one Cas protein is selected from the group consisting of”:
Cas12a;
Cas13;
Csm6;
a derivative of Cas12a, Cas13 or Csm6; and
a variant of Cas12a, Cas13 or Csm6.

	Claim 142 describes the functionality of “the plurality of sample reaction nanostructures” in that it “detects the presence of one or more targets selected from the group consisting of one or more mutations in one or more genes selected from the group consisting of TP53, PIK3CA…and PCBP1”. The plurality of sample reaction nanostructures is interpreted as having a structural feature that interacts and/or binds with at least one mutation within at least one of the recited genes.

	Claim 143 encompasses the surface of the body comprising “an element”. An “element” is broadly interpreted as encompassing any structural feature of the body. 

Claim 144 specifies “a deposit layer on the body under conditions that cause an average thickness of the layer to be 50 Angstroms or less”. The claim is broadly interpreted as requiring a deposit layer of 50 Angstroms or less. 

	Claim 147 describes the functionality of the plurality of sample reaction nanostructures or sets forth an intended use of the diagnostic device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 144 and 147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 144, the claim recites “a deposit layer on the body under conditions that cause an average thickness of the layer to be 50 Angstroms or less”. It is unclear if the limitation requires a structural feature, such as a solution, that provides the described conditions. It is further unclear if the limitation simply describes how a deposit layer of 50 Angstroms or less is made.
Regarding claim 147, the claim describes an intended use or functionality of the “plurality of sample reaction nanostructures” in that it “contacts a cell-free biological sample in vivo”. The claim further defines what is the “cell-free biological sample”. Device claims must be structurally distinguishable from the prior art in terms of structure, not function. See MPEP § 2114 & § 2173.05(g). It is unclear what additional structural features, if any, required in order to achieve the functionality and/or perform the use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 138, 143, 146, 147 and 148 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Skog (WO 2017/185086 A1).
Regarding claim 138, Skog teaches a device having a needle having a body comprising a plurality of sample reaction nanostructures in the form of nanotubes functionalized for the capture of cfDNA on a surface (Figure 2).
The nanotubes form an array having a plurality of elements, i.e. nanotubes. The nanotubes are spatially arranged in addressable positions (Figure 2).
The claimed “elements” and “sample reaction nanostructures” are interpreted as being one in the same as sample reaction nanostructures collectively form an array and the elements have a sample reaction nanostructure.
Regarding claim 143, Skog teaches the surface comprises an element, a polymer or nanoparticles (Figure 2).
Regarding claim 146, Skog teaches the body housing the nanotubes is 2 cm long (para. 13 and 52), which is between 10 mm and 200 mm. 
Skog further teaches the diameter of the body is 0.5 mm (para. 13 and 52) or 0.25 to 3.5 mm (para. 69), which is at least 2 um in diameter.
Regarding claim 147, the claim does not set forth any additional structural feature of the device of claim 138. The device of Skog teaches all the elements of claim 147 and is therefore deemed to have the recited functionality.
Regarding claim 148, Skog teaches an enrichment module as a matrix that enriches cfDNA by removing vesicles and CTCs from the sample (para. 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 138 and 142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skog (WO 2017/185086 A1) in view of Tseng (Journal of Thoracic Oncology. 2015. 10(4):603-610).
Regarding claims 138 and 142, Skog teaches a device having a needle having a body comprising a plurality of sample reaction nanostructures in the form of nanotubes functionalized for the capture of cfDNA on a surface (Figure 2).
The nanotubes form an array having a plurality of elements, i.e. nanotubes. The nanotubes are spatially arranged in addressable positions (Figure 2).
The claimed “elements” and “sample reaction nanostructures” are interpreted as being one in the same as sample reaction nanostructures collectively form an array and the elements have a sample reaction nanostructure.
While Skog teaches capture reagents for targets of interest, Skog does not specifically teach at least one of those recited in claim 142.
However, Tseng teaches that mutations of EGFR mutations in cfDNA are known and beneficial in analyzing treatment efficacy.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the device of Skog such that it detects EGFR mutations in cfDNA in order to predict TKI efficacy.

Claim(s) 138 and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skog (WO 2017/185086 A1).
Regarding claims 138 and 145, Skog teaches a device having a needle having a body comprising a plurality of sample reaction nanostructures in the form of nanotubes functionalized for the capture of cfDNA on a surface (Figure 2).
The nanotubes form an array having a plurality of elements, i.e. nanotubes. The nanotubes are spatially arranged in addressable positions (Figure 2).
The claimed “elements” and “sample reaction nanostructures” are interpreted as being one in the same as sample reaction nanostructures collectively form an array and the elements have a sample reaction nanostructure.
Skog teaches the body housing the nanotubes is 2 cm long (para. 13 and 52), which is between 10 mm and 200 mm and the spacing of the nanotubes (para. 18 and 57).
It would have been prima facie obvious that giving the length of the body and the spacing of the nanotubes that the device of Skog comprises the claimed number of nanostructures.
Regarding claim 144, Skog teaches the device is made of steel (para. 13 and 52).
Skog teaches coatings on the device surface such as those that modify thrombogenicity, friction coefficient or antimicrobial properties (para. 62) or hydrogels (para. 67).
It would have been prima facie obvious that such coatings are deposit layers that would have a thickness encompassed by the claims.

Conclusion
Claims 139-141 are free of the prior art.

Claims 139-141 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634